 1                                   UNITED STATES DISTRICT COURT

 2                                             DISTRICT OF NEVADA

 3
         Craig Ivan Gilbert,                                      Case No. 2:20-cv-00385-JAD-NJK
 4
                                  Petitioner
 5               v.
                                                                      Order Dismissing Petition
 6       Eric Bossi, et al.,                                           and Denying Motions

 7                                Respondents                                [ECF Nos. 1, 4]

 8

 9              Petitioner Craig Ivan Gilbert has filed what he has styled as a pro se habeas corpus

10   petition that is not on the court-required form. Gilbert has also failed to submit an application to

11   proceed in forma pauperis or pay the filing fee, though he did submit a handwritten statement

12   attesting that he has no income or assets. As a result, this matter has not been properly

13   commenced. 1

14              Gilbert also has not presented his claims to the highest Nevada state court. According to

15   Gilbert, a pretrial detainee, the state district court has ordered him involuntarily committed for

16   mental-health treatment and forcibly medicated. 2 He characterizes his commitment as

17   “kidnapping . . . for purpose of commercially exploiting his intellect over federal communication

18   commission regulated air waves and other commercial venues.” 3

19              A federal court will not grant a state prisoner’s petition for habeas relief until the prisoner

20   has exhausted his available state remedies for all claims raised. 4 A petitioner must give the state

21   courts a fair opportunity to act on each of his claims before he presents those claims in a federal

22

23

24
     1
         28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2.
25
     2
26       ECF No. 1-1; ECF No. 3.
     3
27       ECF No. 1-1.
     4
28       Rose v. Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b).

                                                           1
 1
     habeas petition. 5 A claim remains unexhausted until the petitioner has given the highest
 2
     available state court the opportunity to consider the claim through direct appeal or state collateral
 3
     review proceedings. 6
 4
              Here, Gilbert states that the commitment and involuntary medication order is dated
 5
     March 20, 2020. 7 The court takes judicial notice of the fact that Gilbert did not first exhaust his
 6
     state-court remedies. Accordingly, this federal petition must be dismissed without prejudice, and
 7
     Gilbert’s pending motions are denied as moot.
 8
                                                    Order
 9
              IT IS THEREFORE ORDERED that the Clerk is directed to DETACH AND FILE THE
10
     PETITION (ECF No. 1-1).
11
              IT IS FURTHER ORDERED that the petition is DISMISSED without prejudice.
12
              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
13
              IT IS FURTHER ORDERED that petitioner’s incomplete application to proceed in forma
14
     pauperis and motion to make file correction [ECF Nos. 1, 4] are DENIED as moot.
15
     IT IS FURTHER ORDERED that the Clerk is directed to ENTER JUDGMENT accordingly and
16
     CLOSE THIS CASE.
17
              Dated: April 14, 2020
18                                                 _________________________________
                                                   U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23

24

25   5
       O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also Duncan v. Henry, 513 U.S. 364, 365
     (1995).
26
     6
27    See Casey v. Moore, 386 F.3d 896, 916 (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374,
     376 (9th Cir. 1981).
28   7
         ECF No. 3 at 4.
                                                       2
